 

 

EXHIBIT 10.13

 

 

December       , 2007

 

HSW International, Inc.

One Capital City Plaza

3350 Peachtree Road, Suite 1500

Atlanta, Georgia  30326

 

 

                RE:          Trademark License Option

 

Gentlemen:

 

        Reference is hereby made to (i) that certain Letter Agreement regarding
trademark license option (the “Original Letter Agreement’), dated as of
April 20, 2006, by and between HSW International, Inc. (the “Corporation”) and
HowStuffWorks, Inc. (“HSW”), (ii) that certain Contribution Agreement, dated as
of October 2, 2007, between the Corporation and HSW regarding the contribution
of certain rights and assets in China and related regions (the “PRC Contribution
Agreement”), (iii) that certain Contribution Agreement, dated as of October 2,
2007, between the Corporation and HSW regarding the contribution of certain
rights and assets in Brazil (the “Brazil Contribution Agreement” and together
with the PRC Contribution Agreement, the “Contribution Agreements”), and
(iv) that certain Amended and Restated Letter Agreement regarding India and
Russia, dated on or about the date hereof, between the Corporation and HSW (the
“India/Russia Letter Agreement”).  The Corporation and HSW desire to amend and
restate the Original Letter Agreement in its entirety as set forth in this
Amended and Restated Letter Agreement.

 

                The Corporation and HSW hereby agree as follows:

 

                1.             The Corporation shall have an option to an
exclusive license from HSW for the Chinese and/or Portuguese translations of the
HowStuffWorks name and associated marks for use in digital and/or electronic
medium only in the Territory (as defined in the Contribution Agreements) and
solely in connection with the Contributed Content (as defined in the
Contribution Agreements) in consideration for a licensing fee equal to two
percent (2%) of the Corporation’s net revenue derived from the businesses that
use such marks in the Territory, up to a maximum of $100,000 annually for both
of the Territories, collectively.  In the event that Corporation exercises the
option in this paragraph 1, the parties will enter into a trademark license
agreement containing customary terms, conditions and limitations, as mutually
agreed to by the parties in writing.  The Corporation will have the right to
exercise the option in this paragraph 1 until April 2, 2009.

 

 

 

--------------------------------------------------------------------------------


 

                2.             The Corporation shall have an option to an
exclusive license from HSW for the translations for the local languages in India
(excluding English) and/or Russian translations of the HowStuffWorks name and
associated marks for use in digital and/or electronic medium only in India
and/or Russia and solely in connection with any content obtained pursuant to the
India/Russia Letter Agreement in consideration for a licensing fee equal to two
percent (2%) of the Corporation’s net revenue derived from the businesses that
use such marks in India and/or Russia, up to a maximum of $100,000 annually for
India and Russia, collectively.  In the event that Corporation exercises the
option in this paragraph 2, the parties will enter into a trademark license
agreement containing customary terms, conditions and limitations, as mutually
agreed to by the parties in writing.  The option in this paragraph 2 may only be
exercised at the same time as the exercise, if any, of the option contemplated
by the India/Russia Letter Agreement.

 

This letter agreement may be executed in one or more counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute one agreement.  Facsimile counterpart
signatures to this letter shall be acceptable and binding.

 

Please indicate below your agreement with the foregoing.

 

 

Yours truly,

 

 

 

 

 

HOWSTUFFWORKS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and agreed to this        day of December, 2007.

 

HSW INTERNATIONAL, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------